DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a power supply controller that controls…and performs control… in claim 1;
the power supply controller that performs control… and performs control… in claim 2;
the power supply controller sequentially transmits… in claim 3;
the power supply controller transmits… transmits… in claim 4;
the power supply controller sequentially transmits… in claim 5;
the power supply controller transmits… and transmits… in claim 6;
the power supply controller performs control… in claim 7;
a bridge controller that controls… in claim 8;
a power supply controller that controls…and performs control… in claim 8;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification discloses the power supply controller as corresponding to element 24 of FIG. 1 and FIG. 3-FIG. 7.  Element 24 is a power supply control microcomputer and a microcomputer provides support for element 24 having a structure for performing the functions claimed in claims 1-8.
A review of the specification discloses the bridge controller as corresponding to element 23 of FIG. 1-FIG. 7.  Element 23 is a PCIe bridge controller.  A PCIe bridge controller is considered known in the art and as having the structure for controlling relay communications between information processing devices (claimed in claim 8).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 2011/0047398 A1) in view of Howard et al. (US 2003/0014677 A1).
As per claim 1, Koizumi teaches an information processing system [FIG. 1, FIG. 2] comprising:
a plurality of information processing devices each including a processor [processing units 2, FIG. 1-FIG. 2; [0073]]; and 
a relay device that connects the information processing devices via an expansion bus and relays communication between the information processing devices [[0087] discloses PCI being used for connection of the processing units – hence suggesting a PCI controller that connects the processing units via a PCI expansion bus and relays communication between the processing units], wherein the relay device comprises a power supply controller [5, FIG. 3] that controls supply of power to the information processing devices [[0077]], and performs control to shut off supply of power to the information processing devices after detecting shutdown of all the information processing devices [[0172]-[0189]; ST205, ST206 – FIG. 8; FIG. 9 and [0188] disclose supply of power being shut off at [9] after shutdown at [6], [7], [8], i.e. after shutdown of processing units connected to power supply unit 1’].
Koizumi does not specifically teach the power supply controller performing control to shut off supply of power to the relay device after detecting shutdown of all the information processing devices.
Howard teaches a power supply controller [210, FIG. 2] shutting down bus circuitry [PCI controller, 216 – FIG. 2] of a computing system when not needed to conserve power [[0037], lines 3-5; [0044], lines 6-8 and lines 10-12].  Howard would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to have the power supply controller shut off power supply to the PCI controller when the PCI controller is no longer needed to conserve power.
Howard would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to have the power supply controller of Koizumi shut off power supply to the PCI controller of Koizumi after detecting shutdown of all the information processing devices to conserve power because the PCI controller is not needed after all the information processing devices are shut down – hence the power supply controller performing control to shut off supply of power to the relay device after detecting shutdown of all the information processing devices.
As per claim 2, Koizumi/Howard suggests the power supply controller performing control to shut off supply of power to the information processing devices and then performing control to shut off supply of power to the relay device (see rejection of claim 1 above).  
As per claim 3, Koizumi teaches the relay device comprising a power button [15, FIG. 1] that is operated to receive a power supply instruction and a shutoff instruction [[0102], lines 2-5; [0176], lines 3-5], and in response to power shutoff being instructed via the power button, the power supply controller sequentially transmits shutdown instructions to the information processing devices [6, 7 – FIG. 9].  
As per claim 8, Koizumi teaches a relay device that connects a plurality of information processing devices via an expansion bus and relays communication between the information processing devices [[0087] discloses PCI being used for connection of the processing units – hence suggesting a PCI controller that connects the processing units via a PCI expansion bus and relays communication between the processing units; processing units are claimed information processing devices], the relay device comprising:
a bridge controller that controls relay of communication between the information processing devices [[0087] discloses PCI being used for connection of the processing units – hence suggesting a PCI controller that controls relay of communication between the processing units; PCI controller is claimed bridge controller]; and
a power supply controller [5, FIG. 3] that controls supply of power to the bridge controller prior to control to supply power to the information processing devices [power needs to be supplied to the bridge controller prior to being supplied to the information processing devices because communications between the information processing devices cannot occur without the bridge controller being supplied with power and because it was known in the art prior to the effective filing date of the claimed invention to supply power to a PCI controller prior to supplying power to information processing devices connected to the PCI controller to allow for communications between the information processing devices connected to the PCI controller], and performs control to shut off supply of power to the information processing devices after detecting shutdown of all the information processing devices [[0172]-[0189]; ST205, ST206 – FIG. 8; FIG. 9 and [0188] disclose supply of power being shut off at [9] after shutdown at [6], [7], [8], i.e. after shutdown of processing units connected to power supply unit 1’].
Koizumi does not specifically teach the power supply controller performing control to shut off supply of power to the relay device after detecting shutdown of all the information processing devices.
Howard teaches a power supply controller [210, FIG. 2] shutting down bus circuitry [PCI controller, 216 – FIG. 2] of a computing system when not needed to conserve power [[0037], lines 3-5; [0044], lines 6-8 and lines 10-12].  Howard would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to have the power supply controller shut off power supply to the PCI controller when the PCI controller is no longer needed to conserve power.
Howard would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to have the power supply controller of Koizumi shut off power supply to the PCI controller of Koizumi after detecting shutdown of all the information processing devices to conserve power because the PCI controller is not needed after all the information processing devices are shut down – hence the power supply controller performing control to shut off supply of power to the relay device after detecting shutdown of all the information processing devices.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M, W-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: February 13, 2021